Case 1:21-cv-00230-ENV-RER Document 1-1 Filed 01/15/21 Page 1 of 8 PagelD #: 5

EXHIBIT A
 

 

’aLED: QUEENS COUNTY CIERK'05726/2020" 0221 PM} DREER age | Ge46 3/2020
NYSCEF BOC. NO. 1 RECEIVED NYSCEF: 05/26/2020

 

SUPREME COURT OF THE STATE OF NEW YORK _ Index No.:
COUNTY OF QUEENS Filed:
* x

MARIA LOPEZ, SUMMONS

Plaintiff, Plaintiff designates Queens
County as the place of trial.

 

-against ~
The basis of verue is:
Plaintiff's residence
BEST BUY CO., INC. Plaintiff resides at:
37-27 86" Street
Defendant. Jackson Heights, NY 11372
x

 

County of Queens

To the above named Defendant:

You are hereby summoned io answer the complaint in this action, and to serve a
copy of your answer, or if the complaint is not served with this summons, to serve a notice of
appearance on the Plaintiff's aitorneys within twenty (20) days afier {he service of this summons
exclusive of the day of service, where service is made by delivery upon you personally within the
state or within thirty (30) days after completion of service where service ts made in any other
manner. In case of your failure to appear or answer, judgment will be taken against you by default
for the relief demanded in the complaint.

Dated: Hauppauge, New York
May Mp , 2020

 

 

LEONARD B. CHIPKIN, ESQ.
FELDMAN, KRAMER & MONACO, P.C.
Attorneys for Plaintiif

330 Motor Parkway

Hauppauge, New York 11788

Tel.: (6313 231-1450 Fax: (631) 231-4732

1 cf 7
 

NYSCEF DOC. NO. 1

TO:

BEST BUY CO., INC.— Via Secretary of State
c/o CORPORATION SERVICE COMPANY
Albany, New York 12207

BEST Buy CG., INC. d/b/a — Via Personal Service
BEST BUY LONG ISLAND CITY

5001 Northern Boulevard

Long Island City, New York 11101

2 of 7

Page 3 GinBerage! D a§4%3 /2020

RECKIVED NYSCEF; 05/26/2026

 
 

NYSCEF DOC. NO.

 

1 RECEIVED NYSCEF: 05/26/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
: > 4 Index No.:
MARIA LOPEZ,
Plaintiff, COMPLAINT
“ against ”
BEST BUY CO., INC,
Defendant.
x

 

Plaintiff, by her attorneys, FELDMAN, KRAMER & MONACO, P.C., complaining of

the Defendant, states to the Court and alleges upon information and belief:

I.

At all times mentioned herein, Plaintiff, MARIA LOPEZ, was, and still is, a resident of the
County of Queens. State of New York.

At all times mentioned herein, Defendant, BEST BUY CO., INC, was and still is a foreign
business corporation,

At all times mentioned herein, Defendant, BEST BUY CO., INC, was doing business at
the premises known Best Buy Long Island City located at 5001 Northern Boulevard, Long
isiand City, County of Queens, State of New York.

That on December 7, 2017, and at all times herein mentioned, the premises located at 500!
Northen Boulevard, Long Island City, County of Queens, State of New York (herein after
“the premises”) was owned by Defendant, BEST BUY CO., INC.

That on December 7, 2017, and at all times herein mentioned, the premises located at 5001
Northern Boulevard, Long Island City, County of Queens, State of New York (herein after
“the premises”) was leased by Defendant, BEST BUY CO., INC,

At all times mentioned herein, Defendant, BEST BUY CO., INC., its agents, servants,

and/or employees maintained the premises

3 of 7

Pil ANDEXOANG !L7o5 83/2020

 
 

J. LED: “QUEENS COUNTY CLERK 0572672020 02°31 Py) INDEXAGS ) 755 483 /2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/26/2020

 

7, At all times mentioned herein, Defendant, BEST BUY CO., INC., its agents, servants
and/or employees managed the premises.

8. At all times mentioned herein, Defendant, BEST BUY CO., INC., its agents, servants
and/or employees controlled the premises.

9. At all times mentioned here, Defendant, BEST BUY CO., INC., its agents, servants
and/or employees inspected the aforesaid prernises.

10, At all times mentioned herein, Defendant, BEST BUY CO., INC., its agents, servants
and/or employees operated the aforesaid premises. |

11. At all times mentioned herein, Defendant, BEST BUY CO., INC., its agents, servants
and/or employees supervised the aforesaid preruises.

12. At all times mentioned herein, Defendant, BEST BUY CQ., INC., its agents, servants
and/or employees repaired the aforesaid premises.

13. On or about December 7, 2017, Plaintiff was lawfully at the aforesaid premises.

14. On or about December 7, 2017, Plaintiff was lawfully at the aforesaid premises with the
permission and consent of the Defendant.

15. On or about December 7, 2017, while Plaintiff was at the aforesaid premises she was caused
to sustain severe and permanent injuries,

16, On or about December 7, 2017, while Plaintiff was lawfully at the aforesaid premises, she
was caused to be seriously injured due to the negligence and carelessness of the Defendant,
their agents, servants and/or employees in causing, permitting and allowing an employee,
worker or agent of BEST BUY CO., INC., to strike Plaintiff with a cart or dolly while in
the course of their employment.

17, The aforesaid occurrence was due solely to the negligence and carelessness of the
Defendant, BEST BUY CO., INC., and their agents, servants, and/or employees im the

ownership, operation, management, control, maintenance, supervision, repair, and/or

4 of 7

THUD
 

 

Toe. r ENDER GNer LY 705483 /2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/26/2020

inspection of the aforesaid premises and through no fault or lack of care on the part of the
Plaintiff herein.

18. This action falls within one or more of the exceptions set forth in CPLR $1602.

19. As a result of the aforesaid, Plaintiff was caused to sustamed serious personal injuries,
severe shock to her nervous system, certain internal injuries and has been caused to suffer
severe physical pain as a result thereof. Upon information and belief, some of ihe aforesaid
injuries are of a permanent fasting nature, all to her damage in sum which caceeds the
Jurisdictional limits of all lower courts of the State of New York.

WHEREFORE, Plaintiff demands judgment against the Defendant in an amount which
exceeds the monetary jurisdictional limits of all lower Courts of the State of New York, together
with costs and disbursements of this action.

Dated; Hauppauge, New York
May ag. 2620

Yours, efc.,

 

 

LEONARD B. CHIPKIN, ESQ.

FELDMAN, KRAMER & MONACO, P.C.
Attomeys for Plaintiff

330 Motor Parkway

Hauppauge, New York 11788

Tel.: (631) 231-1450 Fax: (631) 231-4732

5 of 7

 

 
 

__ 4 LED + QUEENS ‘COUNTY CLERR 0572672020 O2S11" iy TNDERUIO 05483 /2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/26/2020

 

ATTORNEY'S VERIFICATION BY AFFIRMATION

LEONARD 8, CHIPKIN, ESQ.., an atiorney duly admitted to practice before the Courts
of the State of New York, affirms the following to be true under the penalties of perjury:

lam an attorney at FELDMAN, KRAMER & MONACO, P.C., attorneys of record for
Plaintiff, in the action within.

lL have read the annexed COMPLAINT and know the contents thereof, and the same are
true to my knowledge, except those matters therein which are stated to be alleged upon
information and belief, and as ta those matters 1 believe thern to be true. My belief, as to those
matters therein not stated upon knowledge, is based upon facts, records, and other pertinent
information contained in nvy files,

The reason | make the foregoing affirmation instead of the Plaintiff is because Plamtiff is

not presently in the county wherein the attorneys for the Plaintiff maintain their offices,

Dated: Hauppauge, New York
May 2 , 2020

 

LEONARD B. CHIPKIN, ESQ.

6 of 7

 
 

 

NYSCEF DOC. NO. 2

RECEIVED NYSCEF:

 

 

 

INDEX NO.:
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
x
MARIA LOPEZ,
Plaintiff,
~against-
BEST BUY CO., INC,
Defendant,
x
SUMMONS AND COMPLAINT

Page 8 of SpEmarelD #0583 /2020

05/26/2020

 

FELDMAN, KRAMER & MONACO, PC
Attorneys jor Plaintiff
330 Vanderbilt Motor Parkway
Hauppauge, New York 11788
Telephone: (631} 231-1450 Facsimile: (631) 231-4732

7 of 7

frit AR UMELL:
